DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on December 2, 2020 is acknowledged.  The traversal is on the ground(s) that each species is falls within the same inventive concept and reduction to practice.  This is not found persuasive because each species is directed towards a different embodiment of an electrosurgical instrument.  Each species has divergent subject matter that would require a different field of search.  For example Species A has a substantially different configuration that than of elected Species E and would require a substantially different search.  Applicant’s own specification refers the various figure groupings as “alternate embodiment”.  The requirement is still deemed proper and is therefore made FINAL.  A rejoinder will be made at the time at allowance if applicable.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0148 describes “tubular distal element 324 is electrically isolated from tubular element 360 and tubular element 320”, which the examiner is reading as the claimed floating electrode.  This element needs to be expressly labeled as a floating electrode since the .  Appropriate correction is required.

Double Patenting
Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 since both claim a tubular insulator.  Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 28 since both claim that said active electrode is powered by radio-frequency.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1-5, 7, 9-16 and 20-32 are objected to because of the following informalities:  Claim 1 includes the designations (d), (e) and (f), which should read (a), (b) and (c), respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 Claim 1 recites the limitation "contact irrigant" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim in light of the recitation of “means for supplying an irrigant” in line 8 of the claim.  It is not clear if this is referring to the same or different irrigant.
Claim 1 recites the limitation "said tubular insulator" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim in light of the recitation of “an insulator” in line 15 of the claim.  It is not clear if this is referring to the same or different insulator.  The examiner is reading the claim as “a tubular insulator” in line 15 to provide proper antecedence for subsequent recitations which are found throughout the claims.  Claim 2 is additionally vague and indefinite in light of the inconsistent language found in claim one.
Claim 1 recites “a floating electrode formed from an electrically conductive material that is in close proximity to said active electrode but electrically insulated therefrom by means of said tubular insulator” in lines 21-23, which is vague and indefinite.  It is not clear what “therefrom” is referring.   The examiner is reading the claim as “a floating electrode formed from an electrically conductive material that is in close proximity to said active electrode but electrically insulated from said active electrode by means of said tubular insulator”. 

Allowable Subject Matter
Claims 1-5, 7, 9-16 and 20-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, double patenting rejections and claim objections, set forth in this Office action.  The prior art fails to teach “said electrode assembly comprising:  10i. an active electrode formed from an electrically conductive material and having a proximal end connectable to said power source via one or more connecting elements disposed within said shaft and an exposed distal end configured to contact irrigant delivered to said electrode assembly by said irrigant supply means;  15ii. an insulator formed from a nonconductive dielectric material and disposed about the periphery of a portion of said active electrode, wherein said tubular insulator includes at least one irrigation lumen in fluid communication said irrigant supply means, further wherein the exposed distal end of said active electrode is distal to a distal 20end of said tubular insulator; iii. a floating electrode formed from an electrically conductive material that is in close proximity to said active electrode but electrically insulated therefrom by means of said tubular insulator, wherein said floating electrode is not directly electrically 25connected to either the elongate shaft or the power source, further wherein said floating electrode has a proximal portion disposed about the periphery of a distal portion of said insulator, a distal end that is distal to the exposed distal end of said active electrode, and an intermediate portion provided with one or more perforations 30along its length; iv. a distal element mounted to the distal end of said floating electrode; and v. an enclosed steam generating cavity in fluid communication with said at least one irrigation lumen that is (a) surrounded by at least 5said intermediate portion of said floating electrode and (b) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794